Title: To Thomas Jefferson from Albert Gallatin, 11 July 1801
From: Gallatin, Albert
To: Jefferson, Thomas


               
                  Treasury Department July 11th. 1801
               
               The Secretary of the Treasury has the honour to transmit for the consideration of the President of the United States, a letter from David Stone Esqr. Senator in Congress for North Carolina, in answer to one from this Department, concerning a proper person to fill the Office of Surveyor for the Port of Currituck in the District of Camden.
               As this letter contains all the information which the Secretary has been able to obtain on the subject—and as Mr. Stone considers the Collector of Camden to be deserving of confidence, the Secretary is of opinion, that it will be proper to appoint Malachi Jones to be Surveyor of Currituck, he having been recommended as a fit character by the said Collector.
               Respectfully submitted by
               
                  
                     Albert Gallatin
                  
               
            